OFFICE     OF THE       ATTORNEY     GENERAL   OF TEXAS
                                        AUSTIN




Honorable J. C. Roe
County Attorney
lyamrro County
Corsicana,  Texas

Dear Sir:                    QQilliOIl NO. O-7260
                             Re:   Validity  of Yectlon     2,   Par.   3,




     page   280   reads:

                   "'Ho    school    dia



                                                       under or vhich
                                                       order to ahov


                                              districts   in Ravarro
                                             viev of this section    of
                                           eet all   other requirements


                          s of your opinion       of the legality
                         Ion of the Statute.         It occurs to
                         la unreasonable       and arbitrary    1~
                         of the recipients        of the aid, and
                      enallaes   certain     school diEtriCt8
                    o conducted their      finances    as to be able
     to reduce their tax rate but still           meet all the
     qualifications    necessary    to secure the a~ld provided,
     and that the qualifications        placed on such recipients
     by such section    of the stetute       should be stricken    from
Han.   3.   C.   Roe   -   Page 2



       the 8ame because of such unreasonableness            and
       because same 18 an arbitrary        classification     upon
       olass  legislation    and vholly    defeats     the purpose,
       aim and object     of the legislature.

                     ‘Pleese advise me a8 to the constltu-
       tioI'i8lity  Of the above Section   Of  the Bte.tUte above
       referred    to at your earliest   oonvenleace    and
       oblige. n

                 Your attack    sgalnst    the paragraph above quoted
~03 the Rum1 Aid Law is apparently         b88ed upon the Article      of
qur Conatltution   vhich prohibits      discriminatory     and class   legie-
lation,  md also sec.     5 of Article     7, which define8     the “avail-
able school fund” and declares        this fund “shall     be distributed
 to the several  oounties   8UCOrding     to their   scholaatlo   popu-
lation. o

               Since the case of Numme Y. Marra, 40 s. W. (2) 31,
deaided by our Supreme Court is squarely  decisive   of the issues
raised by youp r8queat, ve quote very liberally    Srom it:
                     1,
                       . . . Since the Legislature          has the
       mandatory duty to make suitable             provision    ior the
       support and maintenance         of an afrf0id          system 0r
       publie    free 8ohoo18,     end   has  the   paver   to peas   any
       law relative      thereto,   not prohibited       by the Constl-
       tution,    it necessarj.ly     r0il0v8     tbat it has a oh0lco In
       the selection      of mDethOd8 by vhioh the object           of the OP-
       ganic lav may be efte&ated.              The Legislature      alone is
       to judge what meaus are neoesaary              awl appropriate     for
       a purpose vhich the Constitution             makes 1egitLmate.
       The legislative       deters&nation      of the aethods,      re-
       strictions     and regulations       is final,     except vhen so
       srbltrary     as to be violative       of the constitutional
       rights    of the oitisen.       6 rtuling case mu, p. 1551154..         .

                    “A.8 t0  vhether OP not a laV 8ecur88 due
       process    end equal pmteotlon     e,e required  by the Con-
       stitution    depend8 upon the subject     On which it operates
       and the oharacter      of rights  vhich it affects.     The con-
       stitutional     guarantee   does not forbid   the state  from
aa. J. C. Roe - Pase 3


    sdJu8tlng its legl8l&lon to di.ffkpences     in sit-
    uBt1Qn. Equal prottitlon or law8 ie 8ecumtl if
    the atatutcse do not subject then individual   to
    srbltrtuy oxerclee or the powem or govomment. It .~
    18 vell eettled that le@ektlon te not open to
    objection if a11 who are brought under it8 influenceam
    trertsd alike in the name clWiaa8tances. 9 Texan Jur+b-
    pTud-to, P. 553 11.17. Xn the very nature of oooiety
    vith its mar&fold ooaupitlonoand aontaat8, the L&a-
    latum laut hove. and alearly doe8 hove, authority to
    018882.Q 8ubjset8 of legt8latloa,and, when the olarsi-
    rtoatian    18   narwable   - the*   ir,   h8Bd   MpQn   80#     real
    differonoe exl8tlng   ia t-ho sub sot of tit4 emotmat -
    and the lav applier Mrmly        L tho8e vha are vlthln
    the partlo*r     e&08, the not lo not open to conotl-
    tutlorml ob Cction. 9 Taxar JwiePmdcuroe, p. 555,
    il19, P. 554 , ~120, P. 5611,I121.
                 %ho pmvlriaa      of the lav ttmt  a 8-1
    rhall not be eligible to retelve ruml aid until it
    vote8 a tax of 75 oents ma the @OO valuatlan o? the
    texable propertyofthe dUtriotl8not             au unmmson8bZs
    roqulmmmt,        becouee vell belov the m         ~@e%u&tted
    by the ~onotltuUen        and 18~8 of the state. Xt YJ bo
    rot.4 or not, u detonrtn+d by tb t             yen tbomelvee.
    mor 18 it di8oriminatory,Wwe It app       T ieo to all dir-
    tracts auka       which 8pply r0r aid.”
              Ys belleve the b8t quobat,ion dea the quelltianet
haad agd you am themfore rbvirsU t&t the leo tlo nof the rural
Nd I,eyInquired about ie oan8tltutitUWl.
               Although you have stat& t&t the rohool dirtriots
In q\rrstIonare not eligible tar Sbte Aid by ma8on ot the abov8
quotd  pamgreph,   VB are enclosing copies of Opiniono Ho8. O-6768,
0-7017, a-7096 and o-7Sl7, vhieh i+el?pret  thl8 wrqwph.
                                               Yews   very tmly



                                         BY       uooaTQv lEdwml8
                                                        Asrrirtant